Citation Nr: 0318532	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  98-10 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left foot injury including degenerative joint disease of the 
first metatarsal phalangeal joint.

2.  Entitlement to service connection for the residuals of a 
neck injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
December 1970.  He was awarded a Purple Heart during his 
active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the veteran's claims for the benefits sought.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's residuals of a left foot injury including 
degenerative joint disease of the first metatarsal phalangeal 
joint are shown to be causally or etiologically related to 
his active service.

3.  The veteran's residuals of a neck injury are shown to be 
causally or etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Residuals of a left foot injury, including degenerative 
joint disease of the first metatarsal phalangeal joint, were 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  Residuals of a neck injury were incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claims were pending 
on the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claims on appeal 
via the July 2000 and August 2000 rating decisions, and the 
January 2002 statement of the case.  Specifically, the 
veteran has been informed that service connection may be 
granted for diseases which were incurred in or aggravated by 
active service, or which became manifest to a compensable 
degree within a year from service discharge if within the 
list of presumptive diseases.  Additionally, via April 2001 
and August 2001 RO letters, and the January 2002 statement of 
the case, the veteran was given specific information with 
respect to the VCAA and of the changes in the law pursuant to 
the enactment of the VCAA.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records are 
contained within the claims files, including the appellant's 
service medical records, various private and VA medical 
records, and various VA examination reports, the latest of 
which is dated April 2003.  Furthermore, the appellant has 
been given the opportunity to present testimony during a 
hearing on appeal, but he has declined to take such 
opportunity.  Thus, the duty to assist requirement has been 
satisfied as well.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

Additionally, in cases in which the veteran engaged in combat 
with the enemy during a period of war, satisfactory lay 
evidence will be accepted as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service.  See 38 U.S.C.A. § 1154(b) (2002).  
In this respect, the veteran's DD-215 shows he was awarded a 
Purple Heart during his active service.  As such, lay 
evidence can be accepted as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions or 
hardships of such service.

It is clear that for injuries which were alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  Therefore, the lay statements of record are not 
probative of the critical issues of current disability and 
nexus.

In this case, the service medical evidence shows that the 
veteran sustained injuries to the left foot and neck during 
his active service.  Specifically, January 1968 x-rays of the 
left foot show an old fracture with no bone, joint or soft 
tissue abnormalities.  April 1969 notations show treatment 
for injury to the left great toe with bruising.  Additional 
April 1969 notations further indicate trauma in the left 
great toe, and that the veteran had been given medication for 
the pain.  

As to the veteran's neck disorder, September 1968 service 
medical notations indicate the veteran sustained a neck 
injury which was treated with sutures.

The postservice medical evidence includes service department 
notations dated September 1983, which indicate the veteran 
complained of tenderness of both heels and records from M. 
Pinkowski, M.D., dated from December 1997 to March 1999 which 
describe the treatment the veteran received for various 
health problems, including his left foot.  Specifically, a 
December 1997 radiology report indicates that the veteran's 
left foot had a significant calcaneal spur formation with 
mild to moderate degenerative joint disease of the first 
metatarsal phalangeal joint.

Records from the Gainesville VA Medical Center dated from 
July 2000 to September 2001 also describe the treatment the 
veteran has received for various health problems.  August 
2000 notations indicate the veteran reported bilateral foot 
pain, as well as severe left neck pain going down the left 
arm.  October and December 2000 notations indicate increased 
joint pain in multiple sites including bilateral feet, knee, 
cervical spine and left shoulder.  January and June 2001 
notations also show chronic pain of the feet, and August 2001 
notations indicate increased neck pain.

In an April 2002 lay statement submitted by the veteran's 
mother, she indicated that the veteran had been treated by a 
private doctor for injuries he sustained in service, 
including injuries to the left foot and neck.  She also noted 
that the veteran received the Purple Heart for his neck 
injury.

Lastly, an April 2003 VA examination report reveals the 
veteran was diagnosed with degenerative arthritis of the 
cervical spine and the forefoot, with distal interphalangeal 
joints and metacarpal phalangeal joints of both feet with 
bilateral calcaneal spurs.  More importantly, it was the 
examiner's opinion that it was as likely as not that the 
veteran's difficulties with his feet requiring bracing is 
related to his service onset of problems with his feet.  As 
well, the examiner indicated that his present cervical spine 
problem is related to the cervical spine injury he sustained 
while in the military service.

Upon a review of the evidence, the Board finds that the 
medical evidence supports a grant of the veteran's claims of 
service connection for the residuals of a left foot injury 
including degenerative joint disease of the first metatarsal 
phalangeal joint, and for the residuals of a neck injury.  It 
is the Board's duty to assess the credibility and probative 
value of evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this respect, the medical opinion 
included in the April 2003 VA examination report described 
above, couple with the veteran's in-service treatment for 
left foot and neck injuries and the fact that he was awarded 
the Purple Heart for his combat service against the enemy, 
the Board finds that the evidence of record tends to support 
the conclusion that the claimed left foot and neck disorders 
are related to the veteran's active service.

The above medical findings warrant the application of the 
reasonable doubt doctrine.  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claims of service connection for the 
residuals of a left foot injury including degenerative joint 
disease of the first metatarsal phalangeal joint, and for the 
residuals of a neck injury are granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. 
§ 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the residuals of a left foot injury 
including degenerative joint disease of the first metatarsal 
phalangeal joint is granted.

Service connection for the residuals of a neck injury is 
granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

